The facts as alleged by the respective parties were as follows:
a — In his affidavit filed in support of said motion the defendant averred that he took the usual extensions of time for settling a bill of exceptions; that the usual stay-of proceedings was. granted and that he gave the required statutory-bond; that he at- pnce gave the court stenographer ah order for'á copy of the record in the basé, and;did every, tiling in his power to get f ilié case into the supreme court for' .review;' that the business of the stenographer was such that he could not for along time write up the case; that defendaut.had. not been able to get the case settled,.-.although it was nearly ready for settlement; that if the motion was granted- defendant would be able to remove the -case to the supreme court for review, otherwise not.
6 — In his affidavit .filed in opposition to the motion the plaintiff’s attorney averred that only one extension of time-in which to settle a bill of exceptions was granted; that notice was given of the settlement of said bill of ’ exceptions for a day in the June term 1896, of the circuit court in which the case was tried; that prior to the time so fixed, affiant prepared and served amendments to said: bill, and was ready to settle the same at said date, or at any other reasonable time; that no material disagreement existed between affiant and defendants attorney as to the. propriety of said amendments, the only question involved being as to the phraseology used in reducing the evidence to a narrative form; that-since the time fixed for settling said bill of exceptions the defendant’s attorney has constantly stated that he would', call the case up for settlement, but that he has not done so.